Exhibit 10.6

EXECUTION VERSION

PARENT GUARANTY

This PARENT GUARANTY, dated as of March 30, 2011 (as amended, supplemented,
amended and restated or otherwise modified from time to time, this “Guaranty”),
is made by each signatory party hereto and set forth on Schedule I attached
hereto and each other signatory from time to time a party hereto (each
individually, a “Guarantor” and collectively, the “Guarantors”) in favor of BANC
OF AMERICA SECURITIES LIMITED, in its capacity as the administrative agent (the
“Administrative Agent”) for each of the Lender Parties.

W I T N E S S E T H:

WHEREAS, pursuant to the Credit Agreement, dated as of March 30, 2011 (the
“Credit Agreement”), by and among W.E.T. Automotive Systems AG, a German stock
corporation (the “German Borrower”), W.E.T. Automotive Systems Ltd., a Canadian
corporation (the “Canadian Borrower” and, together with the German Borrower, the
“Borrowers” and each, a “Borrower”), each lender from time to time party thereto
(collectively, the “Lenders” and individually, a “Lender”), Bank of America,
N.A., as swing line lender and L/C issuer and the Administrative Agent, as
administrative agent, the Lenders have agreed to make Credit Extensions to and
maintain Loans with the Borrowers; and

WHEREAS, as a condition precedent to the making of the Credit Extensions and the
maintenance of the Loans under the Credit Agreement, each Guarantor is required
to execute and deliver this Guaranty.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in order to induce the Lenders to make
Credit Extensions or maintain loans to the Borrowers, each Guarantor jointly and
severally agrees, for the benefit of each Lender Party, as follows:

ARTICLE I

DEFINITIONS

SECTION 1.1. Certain Terms. The following terms when used in this Guaranty,
including its preamble and recitals, shall have the following meanings (such
definitions to be equally applicable to the singular and plural forms thereof):

“Administrative Agent” is defined in the preamble.

“Borrower” and “Borrowers” are defined in the first recital.

“Credit Agreement” is defined in the first recital.

“Guarantor” and “Guarantors” are defined in the preamble.

“Guaranteed Obligations” is defined in Section 2.1(a).

“Guaranty” is defined in the preamble.

 

WET Parent Guaranty



--------------------------------------------------------------------------------

“Lender” and “Lenders” are defined in the first recital.

“Termination Date” means the date on which all Guaranteed Obligations have been
indefeasibly paid in full in cash, all Letters of Credit have been terminated or
expired (or Cash Collateralized), all Guaranteed Hedge Agreements have been
terminated or have been otherwise provided for on terms reasonably satisfactory
to the parties thereto, and all Commitments shall have been terminated.

SECTION 1.2. Credit Agreement Definitions. Unless otherwise defined herein or
the context otherwise requires, terms used in this Guaranty, including its
preamble and recitals, have the meanings provided in the Credit Agreement and
shall be interpreted in accordance with Article I of the Credit Agreement.

ARTICLE II

GUARANTY PROVISIONS

SECTION 2.1. Guaranty. Each Guarantor hereby jointly and severally, absolutely,
unconditionally and irrevocably, as primary obligor and not merely as surety:

(a) guarantees the full and punctual payment when due, whether at stated
maturity, by required prepayment, declaration, acceleration, demand or
otherwise, of all Obligations of the Borrowers (such Obligations, the
“Guaranteed Obligations”) now or hereafter existing, whether for principal,
interest (including interest accruing at the then applicable rate provided in
the Credit Agreement after the occurrence and continuance of any Default,
whether or not a claim for post-filing or post-petition interest is allowed
under applicable Law following the institution of a proceeding under any Debtor
Relief Law), reasonable out-of-pocket fees, reimbursement obligations with
respect to letters of credit or otherwise, reasonable out-of-pocket expenses,
indemnities, or otherwise (including all such amounts which would become due but
for the operation of the automatic stay under Section 362(a) of the United
States Bankruptcy Code, 11 U.S.C. §362(a), and the operation of Sections 502(b)
and 506(b) of the United States Bankruptcy Code, 11 U.S.C. §502(b) and §506(b)
or any similar provision under any other Debtor Relief Law the effect of which
is to automatically prohibit a creditor from enforcing its rights against a
debtor or its assets); and

(b) indemnifies and holds harmless each Lender Party for any and all reasonable
out-of-pocket costs and expenses (including reasonable out-of-pocket attorneys’
fees and expenses) incurred by such Lender Party in enforcing any rights under
this Guaranty;

provided that (i) each Guarantor shall only be liable under this Guaranty for
the maximum amount of such liability that can be hereby incurred without
rendering this Guaranty, as it relates to such Guarantor, voidable under
applicable Law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount and (ii) the foregoing clause (i) is intended solely to
preserve the rights of the Lender Parties to the maximum extent not subject to
avoidance under applicable Law, and no Guarantor or any other Person shall have
any right or claim under this paragraph with respect to such maximum amount,
except to the extent necessary

 

2

WET Parent Guaranty



--------------------------------------------------------------------------------

so that the obligations of any Guarantor hereunder shall not be rendered
voidable under applicable Law. Each Guarantor agrees that the Guaranteed
Obligations may at any time and from time to time exceed the maximum amount of
liability that can be incurred by each Guarantor without impairing this Guaranty
or affecting the rights and remedies of the Lender Parties hereunder; provided
that nothing in this sentence shall be construed to increase any Guarantor’s
obligations hereunder beyond the maximum amount of liability that can be
incurred by such Guarantor.

This Guaranty constitutes a guaranty of payment when due and not of collection,
and each Guarantor specifically agrees that it shall not be necessary or
required that any Lender Party exercise any right, assert any claim or demand or
enforce any remedy whatsoever against any Loan Party or any other Person before
or as a condition to the obligations of such Guarantor hereunder.

SECTION 2.2. Payments Set Aside. To the extent that any payment by or on behalf
of any Guarantor is made to the Administrative Agent, the L/C Issuer or any
Lender in respect of the Guaranteed Obligations or the Administrative Agent, the
L/C Issuer or any Lender exercises its right of setoff, and such payment or the
proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, the L/C
Issuer or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred.

SECTION 2.3. Guaranty Absolute, etc. This Guaranty shall in all respects be a
continuing, absolute, unconditional and irrevocable guaranty of payment, and
shall remain in full force and effect until, subject to Section 2.2, the
Termination Date has occurred. The liability of each Guarantor is continuing and
relates to any Guaranteed Obligation including that arising under successive
transactions which shall either continue the Guaranteed Obligations or from time
to time renew such Guaranteed Obligations after they have been satisfied. Each
Guarantor jointly and severally guarantees that the Guaranteed Obligations will
be paid strictly in accordance with the terms of each applicable Loan Document
under which they arise, regardless of any Law or order now or hereafter in
effect in any jurisdiction affecting any of such terms or the rights of any
Lender Party with respect thereto. The liability of each Guarantor under this
Guaranty shall be joint and several, absolute, unconditional and irrevocable
irrespective of:

(a) any lack of validity, legality or enforceability of any Loan Document;

(b) the failure of any Lender Party (i) to assert any claim or demand or to
enforce any right or remedy against any other Loan Party or any other Person
(including any other guarantor) under the provisions of any Loan Document or
otherwise, or (ii) to exercise any right or remedy against any other guarantor
(including any other Guarantor) of any Guaranteed Obligations;

 

3

WET Parent Guaranty



--------------------------------------------------------------------------------

(c) any change in the time, manner or place of payment of, or in any other term
of, all or any part of the Guaranteed Obligations, or any other extension,
compromise or renewal of any Guaranteed Obligation, by operation of law or
otherwise; and to the fullest extent permitted by applicable Law, each Guarantor
waives any defense arising out of any such extension, compromise or renewal even
though such extension, compromise or renewal may operate, pursuant to applicable
Law, to impair or extinguish any right of reimbursement or subrogation or other
right or remedy of any Guarantor against any other Loan Party or any security;

(d) any reduction, limitation, impairment or termination of any Guaranteed
Obligations for any reason, including any claim of waiver, release, surrender,
alteration or compromise or any defense or setoff, counterclaim, recoupment or
termination whatsoever by reason of the invalidity, illegality, nongenuineness,
irregularity, compromise, unenforceability of, or any other event or occurrence
affecting, any Guaranteed Obligations or otherwise and shall not be subject to
(and each Guarantor hereby waives any right to or claim of) any of the
foregoing;

(e) any amendment to, any rescission, waiver, or other modification of, or any
consent to or departure from, any of the terms of any Loan Document;

(f) any addition, exchange or release of any Person that is (or will become) a
guarantor (including a Guarantor hereunder) of the Guaranteed Obligations, or
any amendment to or waiver or release of or addition to, or consent to or
departure from, any other guaranty held by any Lender Party securing any of the
Guaranteed Obligations;

(g) any change in the corporate existence, structure or ownership of the
Borrowers or any other guarantor of or other Person liable for any of the
Guaranteed Obligations;

(h) any insolvency, bankruptcy, reorganization or other similar proceeding under
any Debtor Relief Law affecting any Loan Party or its assets or any resulting
release or discharge of any obligation of any Loan Party; or

(i) any other circumstance which might otherwise constitute a defense available
to, or a legal or equitable discharge of, any Loan Party, any surety or any
guarantor.

SECTION 2.4. Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of any Guarantor against any and all of the obligations of such Guarantor now or
hereafter existing under this Guaranty or any other Loan Document to such Lender
or the L/C Issuer, irrespective of whether or not such Lender or the L/C Issuer
shall have made any demand under this Guaranty or any other Loan Document and
although such obligations of such Guarantor may be

 

4

WET Parent Guaranty



--------------------------------------------------------------------------------

contingent or unmatured or are owed to a branch or office of such Lender or the
L/C Issuer different from the branch or office holding such deposit or obligated
on such indebtedness. The rights of each Lender and its respective Affiliates
under this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender or its respective Affiliates may have. Each
Lender agrees to notify the German Borrower and the Administrative Agent
promptly after any such setoff and application; provided that the failure to
give such notice shall not affect the validity of such setoff and application.

SECTION 2.5. Waiver, etc. Each Guarantor hereby irrevocably waives promptness,
diligence, presentment, notice of acceptance and any other notice with respect
to any of the Guaranteed Obligations and this Guaranty and any requirement that
any Lender Party exhaust any right or take any action against any Loan Party or
any other Person (including any other guarantor) or entity, as the case may be.

SECTION 2.6. Postponement of Subrogation, etc. Each Guarantor agrees that it
will not exercise any rights which it may acquire by way of rights of
subrogation under this Guaranty or any other Loan Document to which it is a
party nor shall any Guarantor seek or be entitled to seek any contribution or
reimbursement from any Loan Party, in respect of any payment made under any Loan
Document or otherwise, until following the Termination Date. Any amount paid to
such Guarantor on account of any such subrogation rights prior to the
Termination Date shall be held in trust for the benefit of the Lender Parties
and shall immediately be paid and turned over to the Administrative Agent for
the benefit of the Lender Parties in the exact form received by such Guarantor
(duly endorsed in favor of the Administrative Agent, if required), to be
credited and applied against the Guaranteed Obligations, whether matured or
unmatured, in accordance with Section 2.7; provided that if such Guarantor has
made payment to the Lender Parties of all or any part of the Guaranteed
Obligations and the Termination Date has occurred, then at such Guarantor’s
request, the Administrative Agent (on behalf of the Lender Parties) will, at the
expense of such Guarantor, execute and deliver to such Guarantor appropriate
documents (without recourse and without representation or warranty) necessary to
evidence the transfer by subrogation to such Guarantor of an interest in the
Guaranteed Obligations resulting from such payment. In furtherance of the
foregoing, at all times prior to the Termination Date, such Guarantor shall
refrain from taking any action or commencing any proceeding against any Loan
Party (or its successors or assigns, whether in connection with any proceeding
under any Debtor Relief Law or otherwise) to recover any amounts in respect of
payments made under this Guaranty to any Lender Party.

SECTION 2.7. Payments; Application. Each Guarantor hereby agrees with each
Lender Party as follows:

(a) that all payments made by such Guarantor hereunder will be made in Euro or
the Euro Equivalent of the Alternative Currency in which the Guaranteed
Obligations are denominated to the Administrative Agent, without setoff,
counterclaim or other defense and in accordance with Sections 2.12 and 3.01 of
the Credit Agreement, free and clear of and without deduction for any Taxes,
each Guarantor hereby agreeing to comply with and be bound by the provisions of
Sections 2.12 and 3.01 of the Credit Agreement in respect of all payments made
by it hereunder and the provisions of which Sections are hereby incorporated
into and made a part of this Guaranty by this reference as if set forth

 

5

WET Parent Guaranty



--------------------------------------------------------------------------------

herein; provided that references to the “Borrower” in such Sections shall be
deemed to be references to each Guarantor, and references to “this Agreement” in
such Sections shall be deemed to be references to this Guaranty; and

(b) that all payments made hereunder shall be applied upon receipt as set forth
in Section 8.03 of the Credit Agreement.

SECTION 2.8. Stay of Acceleration. If acceleration of the time for payment of
any of the Guaranteed Obligations is stayed upon the insolvency, bankruptcy or
reorganization of any other Loan Party, all such amounts otherwise subject to
acceleration under the terms of any agreement relating to the Guaranteed
Obligations shall nonetheless be payable by the Guarantors forthwith on demand
by the Administrative Agent.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

SECTION 3.1. Representations. In order to induce the Lender Parties to enter
into the Credit Agreement and make and maintain Credit Extensions thereunder and
enter into Guaranteed Cash Management Agreements and Guaranteed Hedge
Agreements, each Guarantor represents and warrants to each Lender Party as set
forth below.

(a) The representations and warranties contained in Article V of the Credit
Agreement, insofar as they are applicable to any Guarantor and its properties,
are true and correct, each such representation and warranty set forth in such
Article (insofar as applicable as aforesaid) and all other terms of the Credit
Agreement to which reference is made therein, together with all related
definitions and ancillary provisions, being hereby incorporated into this
Guaranty by reference as though specifically set forth in this Article III.

(b) Each Guarantor has knowledge of each other Loan Party’s financial condition
and affairs and has adequate means to obtain from the German Borrower and each
such other Loan Party on an ongoing basis information relating thereto and to
such other Loan Party’s ability to pay and perform the Guaranteed Obligations,
and agrees to assume the responsibility for keeping, and to keep, so informed
for so long as this Guaranty is in effect. Each Guarantor acknowledges and
agrees that the Lender Parties shall have no obligation to investigate the
financial condition or affairs of any Loan Party for the benefit of such
Guarantor nor to advise such Guarantor of any fact respecting, or any change in,
the financial condition or affairs of any Loan Party that might become known to
any Lender Party at any time, whether or not such Lender Party knows or believes
or has reason to know or believe that any such fact or change is unknown to such
Guarantor, or might (or does) materially increase the risk of such Guarantor as
guarantor, or might (or would) affect the willingness of such Guarantor to
continue as a guarantor of the Guaranteed Obligations.

(c) It is in the best interests of each Guarantor to execute this Guaranty
inasmuch as such Guarantor will derive substantial direct and indirect benefits
from the Credit Extensions made to the Borrowers by the Lenders pursuant to the
Credit

 

6

WET Parent Guaranty



--------------------------------------------------------------------------------

Agreement, and each Guarantor agrees that the Lender Parties are relying on this
representation in agreeing to make Credit Extensions to the Borrowers.

ARTICLE IV

COVENANTS, ETC.

SECTION 4.1. Covenants. Each Guarantor covenants and agrees that, at all times
prior to the Termination Date, it will perform, comply with and be bound by all
of the agreements, covenants and obligations contained in the Credit Agreement
(including Articles VI and VII of the Credit Agreement) which are applicable to
such Guarantor or its properties, each such agreement, covenant and obligation
contained in the Credit Agreement and all other terms of the Credit Agreement to
which reference is made in this Article IV, together with all related
definitions and ancillary provisions, being hereby incorporated into this
Guaranty by this reference as though specifically set forth in this Article IV.

ARTICLE V

REMEDIES

SECTION 5.1. Remedies. If any Guarantor fails to fulfill its duty to pay all
Guaranteed Obligations guaranteed by it hereunder, the Administrative Agent and
the Lender Parties shall have all of the remedies of a creditor under all
applicable Law, including the remedies set forth in Section 8.02 of the Credit
Agreement.

ARTICLE VI

MISCELLANEOUS PROVISIONS

SECTION 6.1. Loan Document. This Guaranty is a Loan Document executed pursuant
to the Credit Agreement and shall (unless otherwise expressly indicated herein)
be construed, administered and applied in accordance with the terms and
provisions thereof, including Article X thereof. To the extent of any conflict
between the terms contained in this Guaranty and the terms contained in the
Credit Agreement, the terms of the Credit Agreement shall control.

SECTION 6.2. Binding on Successors, Transferees and Assigns; Assignment. This
Guaranty shall remain in full force and effect until, subject to Section 2.2,
the Termination Date has occurred, shall be jointly and severally binding upon
each Guarantor and its successors, transferees and assigns and shall inure to
the benefit of and be enforceable by each Lender Party and its successors,
transferees and assigns; provided that no Guarantor may (unless otherwise
permitted under the terms of the Credit Agreement) assign any of its obligations
hereunder without the prior written consent of all Lenders (and any attempted
such assignment without such consent shall be null and void).

SECTION 6.3. Amendments, etc. No amendment to or waiver of any provision of this
Guaranty, nor consent to any departure by any Guarantor from its obligations
under this Guaranty, shall in any event be effective unless the same shall be in
writing and signed by the Administrative Agent (on behalf of the Lenders or the
Required Lenders, as the case may be, pursuant to, and in accordance with,
Section 10.01 of the Credit Agreement) and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.

 

7

WET Parent Guaranty



--------------------------------------------------------------------------------

SECTION 6.4. Notices. All notices and other communications provided for
hereunder shall be in writing or by facsimile or other electronic transmission
and addressed, delivered or transmitted to the appropriate party at the address
or facsimile number of such party (in the case of any Guarantor, in care of the
German Borrower) specified in the Credit Agreement or at such other address or
facsimile number as may be designated by such party in a notice to the other
party. Any notice, if mailed and properly addressed with postage prepaid or if
properly addressed and sent by pre-paid courier service, shall be deemed given
when received; any such notice, if transmitted by facsimile or other electronic
transmission, shall be deemed given when the confirmation of transmission
thereof is received by the transmitter.

SECTION 6.5. Additional Guarantors. Upon the execution and delivery by any other
Person of a supplement in the form of Annex I hereto, such Person shall become a
“Guarantor” hereunder with the same force and effect as if it were originally a
party to this Guaranty and named as a “Guarantor” hereunder. The execution and
delivery of such supplement shall not require the consent of any other Guarantor
hereunder, and the rights and obligations of each Guarantor hereunder shall
remain in full force and effect notwithstanding the addition of any new
Guarantor as a party to this Guaranty.

SECTION 6.6. Termination of Agreement; Release of Guarantor. Upon the occurrence
of the Termination Date, this Guaranty and all obligations of each Guarantor
hereunder shall terminate automatically (subject to Sections 2.2, 6.9, 6.10 and
each other provision of this Guaranty that by its terms expressly survives
termination), without delivery of any instrument or performance of any act by
any party.

SECTION 6.7. No Waiver; Remedies. In addition to, and not in limitation of,
Sections 2.3 and 2.5, no failure on the part of any Lender Party to exercise,
and no delay in exercising, any right, remedy, power or privilege hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided and under each other
Loan Document are cumulative and not exclusive of any remedies provided by Law.

SECTION 6.8. Section Captions. Section captions used in this Guaranty are for
convenience of reference only, and shall not affect the construction of this
Guaranty.

SECTION 6.9. Indemnification by the Guarantors. Each Guarantor shall indemnify
each Indemnitee against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the
reasonable out-of-pocket fees, charges and disbursements of any counsel for any
Indemnitee), incurred by any Indemnitee or asserted against any Indemnitee by
any third party or by either Borrower or any other Loan Party arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Guaranty, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto or thereto of their
respective obligations hereunder or thereunder or the consummation of the
transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Guaranty and the other Loan Documents, (ii) any Loan,
Letter of Credit or Guaranteed Hedge Agreement or the use or proposed use of the
proceeds therefrom (including

 

8

WET Parent Guaranty



--------------------------------------------------------------------------------

any refusal by the L/C Issuer to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), (iii) any actual or alleged
presence or release of Hazardous Materials on or from any property owned or
operated by any Loan Party, or any Environmental Liability related in any way to
any Loan Party, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by
either Borrower or any other Loan Party or any of such Borrower’s or such Loan
Party’s directors, shareholders or creditors, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by either Borrower or any other Loan Party against an Indemnitee for
breach in bad faith of such Indemnitee’s obligations hereunder or under any
other Loan Document, if such Borrower or such Loan Party has obtained a final
and nonappealable judgment in its favor on such claim as determined by a court
of competent jurisdiction. The agreements in this Section shall survive the
resignation of the Administrative Agent, the replacement of any Lender, the
expiration or cancellation of any Letter of Credit, the closing out and
termination of any Guaranteed Hedge Agreement and the repayment, satisfaction or
discharge of all the Guaranteed Obligations.

SECTION 6.10. Waiver of Consequential Damages, Etc. To the fullest extent
permitted by applicable Law, no Guarantor shall assert, and each Guarantor
hereby waives, any claim against any Indemnitee on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Guaranty, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan, Letter of
Credit or Guaranteed Hedge Agreement or the use of the proceeds thereof. No
Indemnitee shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed to such unintended
recipients by such Indemnitee through telecommunications, electronic or other
information transmission systems in connection with this Guaranty or the other
Loan Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction. The agreements in this Section
shall survive the resignation of the Administrative Agent, the replacement of
any Lender, the expiration or cancellation of any Letter of Credit, the closing
out and termination of any Guaranteed Hedge Agreement and the repayment,
satisfaction or discharge of all the Guaranteed Obligations.

SECTION 6.11. Severability. If any provision of this Guaranty or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Guaranty and the
other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

9

WET Parent Guaranty



--------------------------------------------------------------------------------

SECTION 6.12. Governing Law; Jurisdiction; Etc. (a) GOVERNING LAW. THIS GUARANTY
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK.

(b) SUBMISSION TO JURISDICTION. EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN THE COUNTY OF NEW YORK AND OF THE
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS GUARANTY OR IN
ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR
ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
GUARANTY OR ANY OTHER LOAN DOCUMENT AGAINST ANY GUARANTOR OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.

(c) WAIVER OF VENUE. EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO
IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02 OF THE CREDIT
AGREEMENT. EACH GUARANTOR HEREBY IRREVOCABLY APPOINTS THE GERMAN BORROWER AS ITS
AUTHORIZED AGENT TO RECEIVE ON ITS BEHALF SERVICE OF ALL PROCESS IN ANY SUCH
PROCEEDINGS IN ANY SUCH COURT. NOTHING IN THIS GUARANTY WILL AFFECT THE RIGHT OF
ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE
LAW.

 

10

WET Parent Guaranty



--------------------------------------------------------------------------------

SECTION 6.13. Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS GUARANTY AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 6.14. Counterparts; Effectiveness. This Guaranty may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page to this Guaranty by facsimile or via other electronic means shall
be effective as delivery of a manually executed counterpart of this Guaranty.
Except as set forth in Section 4.01 of the Credit Agreement, this Guaranty shall
become effective when it shall have been executed by the Guarantors

SECTION 6.15. ENTIRE AGREEMENT. THIS GUARANTY AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES WITH RESPECT TO THE SUBJECT
MATTER HEREOF AND THEREOF AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES WITH RESPECT TO
SUCH SUBJECT MATTER. THERE ARE NO ORAL AGREEMENTS AMONG THE PARTIES.

 

11

WET Parent Guaranty



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be duly executed
and delivered as of the date first written above.

 

AMERIGON INCORPORATED By:       Name: Daniel R. Coker   Title:   President and
Chief Executive Officer

 

AMERIGON EUROPE GMBH By:       Name:   Title:

 

WET Parent Guaranty



--------------------------------------------------------------------------------

ACCEPTED AND AGREED FOR ITSELF

AND ON BEHALF OF THE LENDER PARTIES:

 

BANC OF AMERICA SECURITIES LIMITED,
as Administrative Agent

By:      

Name: Charlene Wright-Jones

Title:   Vice President

 

WET Parent Guaranty



--------------------------------------------------------------------------------

SCHEDULE I to

the Parent Guaranty

Guarantors

 

(1) Amerigon Incorporated, a Michigan corporation

 

(2) Amerigon Europe GmbH, a German limited liability company

 

Schedule I to WET Parent Guaranty



--------------------------------------------------------------------------------

ANNEX I to

the Parent Guaranty

THIS SUPPLEMENT, dated as of ____________ ___, 201__ (this “Supplement”), is to
the Parent Guaranty, dated as of March 30, 2011 (as amended, supplemented,
amended and restated or otherwise modified from time to time, the “Guaranty”),
among the Guarantors (such capitalized term, and other terms used in this
Supplement, to have the meanings set forth in Article I of the Guaranty) from
time to time party thereto, in favor of BANC OF AMERICA SECURITIES LIMITED, as
administrative agent (together with its successor(s) thereto in such capacity,
the “Administrative Agent”) for each of the Lender Parties.

W I T N E S S E T H :

WHEREAS, pursuant to the provisions of Section 6.5 of the Guaranty, each of the
undersigned is becoming a Guarantor under the Guaranty; and

WHEREAS, each of the undersigned desires to become a “Guarantor” under the
Guaranty in order to induce the Lender Parties to continue to make Credit
Extensions or maintain Loans under the Credit Agreement.

NOW, THEREFORE, in consideration of the premises, and for other consideration
(the receipt and sufficiency of which is hereby acknowledged), each of the
undersigned agrees, for the benefit of each Lender Party, as follows:

SECTION 1. Party to Guaranty, etc. In accordance with the terms of the Guaranty,
by its signature below, each of the undersigned hereby irrevocably agrees to
become a Guarantor under the Guaranty with the same force and effect as if it
were an original signatory thereto and each of the undersigned hereby (a) agrees
to be bound by and comply with all of the terms and provisions of the Guaranty
applicable to it as a Guarantor and (b) represents and warrants that the
representations and warranties made by it as a Guarantor thereunder, including
such representations and warranties set forth in Article III of the Guaranty,
are true and correct as of the date hereof, and further represents and warrants
that this Supplement has been duly authorized, executed and delivered by it and
that this Supplement and the Guaranty constitute the legal, valid and binding
obligation of each of the undersigned, enforceable against it in accordance with
its terms. In furtherance of the foregoing, each reference to a “Guarantor”
and/or “Guarantors” in the Guaranty shall be deemed to include each of the
undersigned.

SECTION 2. Waiver, Agreements, etc. Each of the undersigned hereby irrevocably
waives promptness, diligence, presentment, notice of acceptance and any other
notice with respect to any of the Guaranteed Obligations, this Supplement and
the Guaranty and any requirement that any Lender Party exhaust any right or take
any action against any Loan Party or any other Person (including any other
Guarantor), as the case may be.

SECTION 3. Full Force of Guaranty. Except as expressly supplemented hereby, the
Guaranty shall remain in full force and effect in accordance with its terms.

 

Annex I to WET Parent Guaranty



--------------------------------------------------------------------------------

SECTION 4. Incorporation. The provisions of Sections 6.7 thru 6.15, inclusive,
of the Guaranty are incorporated into this Supplement as if fully set forth
herein, mutatis mutandi; provided that (a) references to any Guarantor shall be
deemed to be references to the undersigned and (b) references to the Guaranty
shall be deemed to be references to this Supplement.

 

2

   Annex I to WET Parent Guaranty



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
duly executed and delivered as of the date first written above.

 

[NAME OF ADDITIONAL GUARANTOR] By:      

Name:

Title:

 

ACCEPTED AND AGREED FOR ITSELF

AND ON BEHALF OF THE LENDER PARTIES:

 

BANC OF AMERICA SECURITIES LIMITED,
as Administrative Agent

By:      

Name:

Title:

 

Annex I to WET Parent Guaranty